DETAILED ACTION
Response to Amendment
	Applicant’s amendment to claims 1, 7, and 14 in the response filed 7 April 2021 are acknowledged by the Examiner.
	Claims 1-14 are pending in the current action.

Response to Arguments
With respect to claims 1, 7, and 14, Applicant argues that Lawler alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Lawler et al remains the primary art of reference as it continues to share structural and functional characteristics with the instant application. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, 7, and 14, the limitation “that is taller than said ankle's thickness along said anterior-posterior axis” renders the claim indefinite. As every use has a different sized ankle, a height that is taller than a child’s ankle would not be taller than an adult’s ankle, and therefore it is unclear as to what size the limitation is intended to encompass. For expedited prosecution, Examiner will give limitation the broadest reasonable interpretation to encompass values that are reasonably taught by the similar prior art.
Claims 2-6, 8-13 are rejected due to their dependency on a rejected claim above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler et al (US 2012/0110742) in view of Frydman ‘282 (US 6789282).
With respect to claim 1, Lawler et al discloses A therapeutic leg support device for supporting a patient's ankle while providing vertical, lateral, and rotational stability (Fig 2, support 7, support is capable of use with an ankle and the structure would provide claimed stability), said ankle having a thickness along an anterior-posterior axis (Inherent property of an ankle) comprising: a. a first column having a top portion and a base: b. a second column having a top portion and a base (Fig 17, first and second columns 64/64 each with a base 65/65); c. a web connecting said first and second columns said web being connected to each of said columns proximate said base of said columns (Fig 17, web 60); d. said first and second columns each having a portion extending above said web (Fig 17, columns 64/64 shown to extend above web 60); e. said first column, said second column, and said web combining to define a foot cutout extending from said top portions of said columns down to said web (Fig 2, Fig 17, [0131]); f. said first column, said second column, and said web combining to define a bottom cutout extending from said base of said columns up to said web (Fig 2, Fig 17); g. wherein said bottom cutout includes an arch (Fig 17, [0131]); and h. said columns and said web configured such that when said patient's ankle is placed in said loot cutout and a weight of said ankle is placed on said web said web deflects downward and said top portions of said columns tilt inward so that said columns clamp said patient’s ankle in place while maintaining said ankle in an elevated position ([0122], [0133], [0135]).  
Lawler et al is silent on first and second columns each having a portion… that is taller than said ankle's thickness along said anterior-posterior axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column height of Lawler to be higher than the limb it surrounds as taught by Frydman ‘282 to improve comfort and device retention (Frydman ‘282 col 5 ln 1-5).
With respect to claim 6, Lawler et al/Frydman ‘282 discloses A therapeutic leg support device as recited in claim 1, wherein said leg support device is fabricated using molded foam such as polyurethane foam (Lawler et al [0134], [0115], foam).  
With respect to claim 7, Lawler et al discloses A therapeutic lee support device for supporting a patient's lower ankle while providing vertical, lateral, and rotational stability, said ankle having a thickness along an anterior-posterior axis (Fig 2, device capable of use with an ankle, ankle thickness is an inherent part of an ankle), comprising: a. a first column having a top portion and a base: b. a second column having a top portion and a base (Fig 17, first and second columns 64/64 with bases 65/65); c. a web connecting said first and second columns, said web being connected to each of said columns proximate said base of said columns (Fig 17, web 60); d. said first and second columns each having a portion extending above said web (Fig 17, columns 64/64 shown to extend above web 60); e. said first column, said second column, and said web combining to define a foot cutout extending from said top portions of said columns down to said web (Fig 2, Fig 17, [0131]); f. said first column, said second column, and said web combining to define a bottom cutout extending from said base of said columns up to said web (Fig 2, Fig 17, [0131]); and said columns and said web configured such that when said patient's ankle is placed in said foot cutout and a weight of said ankle is placed on said web said web deflects downward and said top portions of said columns tilt inward so that said columns clamp said patient's ankle in place while maintaining said ankle in an elevated position ([0122], [0133], [0135]).  
Lawler et al is silent on first and second columns each having a portion… that is taller than said ankle's thickness along said anterior-posterior axis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column height of Lawler to be higher than the limb it surrounds as taught by Frydman ‘282 to improve comfort and device retention (Frydman ‘282 col 5 ln 1-5).
With respect to claim 12, Lawler et al/Frydman ‘282 discloses A therapeutic leg support device as recited in claim 7, wherein said bottom cutout includes an arch (Lawler et al Fig 17, [0131]).  
With respect to claim 13, Lawler et al/Frydman ‘282 discloses A therapeutic leg support device as recited in claim 7, wherein said leg support device is fabricated using molded foam such as polyurethane foam (Lawler et al [0134, 0115]).  
With respect to claim 14, Lawler et al discloses A therapeutic leg support device for supporting a patient's ankle while providing vertical, lateral, and rotational stability, said ankle having a thickness along an anterior-posterior axis (Fig 2, Fig 17, capable of use with an ankle, ankles inherently have a thickness), comprising: a. a first column having a top portion and a base; b. a second column having a top portion and a base (Fig 17, first and second columns 64/64 each with a base 65/65); c. a web connecting said first and second columns, said web being connected to each of said columns proximate said base of said columns (Fig 17, web 60); d. said first column, said second column, and said web being made of flexible material ([0134], flexible foam); e. said first column, said second column, and said web combining to define a foot cutout extending from said top portions of said columns down to said web (Fig 17, [0131]); f. said first column, said second column, and said web combining to define a bottom cutout extending from said base of said columns up to said web (Fig 17, [0131]); said first and second columns each having a portion extending above said web (Fig 17, columns 64/64 shown to extend above web 60); and h. said columns and said web configured such that when said patient's ankle is placed in said foot cutout and a weight of said ankle is placed on said web said web deflects downward and said top portions of said columns tilt inward so that said col unis clamp said patient's ankle in place while maintaining said ankle in an elevated position (Fig 17, [0122], [0133], [0135]).  

Frydman ‘282 teaches an analogous limb support having a web 20 and first and second columns 6/6, which conform to a user’s thigh when pressure is applied (col 4 ln 60-65), further the first and second columns each having a portion… that is taller than said limb’s thickness along said anterior-posterior axis (Fig 7, col 4 ln 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the column height of Lawler to be higher than the limb it surrounds as taught by Frydman ‘282 to improve comfort and device retention (Frydman ‘282 col 5 ln 1-5).

Claims 2, 4-5, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler et al/Frydman ‘282 as applied to claims 1 and 7 above, and further in view of Swedberg et al (US 5871457).
With respect to claim 2, Lawler et al/Frydman ‘282 discloses A therapeutic leg support device as recited in claim 1, further comprising: a. said therapeutic leg support device having a first side and a second side (Lawler et al Fig 17).
Lawler et al/Frydman ‘282 is silent on12 b. a first connection mechanism located on said first side of said leg support device: c. a second connection mechanism located on second side of said leg support device: and d. wherein said first connection mechanism and said second mechanism fix multiple leg support devices together.  
Swedberg et al teaches an analogous user leg support having fasteners 50 on both sides in order to fix multiple support devices together (Fig 6, Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Frydman ‘282 to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).
With respect to claim 4, Lawler et al/Frydman ‘282/Swedberg et al discloses A therapeutic leg support device as recited in claim 2, wherein said first connection mechanism and said second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Frydman ‘282 to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).
With respect to claim 5, Lawler et al/Frydman ‘282/Swedberg et al discloses A therapeutic leg support device as recited in claim 2, wherein said first connection mechanism and said second connection mechanism contain both hook and loops in order to create a hook and loop fastener (Swedberg et al col 5 ln 35-50).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Frydman ‘282 to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).
With respect to claim 8, Lawler et al/Frydman ‘282 discloses A therapeutic leg support device as recited in claim 7, further comprising: a. said therapeutic leg support device having a first side and a second side (Lawler et al Fig 17).
Lawler et al/Frydman ‘282 is silent on b. a first connection mechanism located on said first side of said leg support device: and c. a second connection mechanism located on second side of said leg support device.  
Swedberg et al teaches an analogous user leg support having fasteners 50 on both sides in order to fix multiple support devices together (Fig 6, Fig 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Frydman ‘282 to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).
With respect to claim 11, Lawler et al/Frydman ‘282/Swedberg et al discloses A therapeutic leg support device as recited in claim 8, wherein said first connection mechanism and said second   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the sides of the device of Lawler et al/Frydman ‘282 to have fasteners as taught by Swedberg et al in order to have a reversible and attachable system that allows for a secured desired position of support (Swedberg et al col 5 ln 35-50).

Claims 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lawler et al/Frydman ‘282/Swedberg et al as applied to claim 2 and 8 above, and further in view of Frydman ‘905 (US 6154905).
With respect to claim 3, Lawler et al/Swedberg et al discloses A therapeutic leg support device as recited in claim 2.
Lawler et al/Swedberg et al is silent on wherein said first connection mechanism comprises a series of alternative channels and protrusions and said second connection mechanism comprises a series of alternating channels and protrusions which correspond to said channels and protrusions of said first connection mechanism such that said channels and said protrusions interlock.  
	Frydman ‘905 teaches an analogous fastening system for a support device wherein said first connection mechanism comprises a series of alternative channels and protrusions and said second connection mechanism comprises a series of alternating channels and protrusions which correspond to said channels and protrusions of said first connection mechanism such that said channels and said protrusions interlock (Fig 8, col 3 ln 55-60).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener of Lawler et al/Frydman ‘282/Swedberg et al to have the fasteners as taught by Frydman ‘905 as is taught to be a known alternative with reasonable expectation of success (Frydman ‘905 col 7 ln 20-40, the tongue groove connection detailed to be interchangeable with a hook/loop fastener).
With respect to claim 9, Lawler et al/Frydman ‘282/Swedberg et al discloses A therapeutic leg support device as recited in claim 8.

Frydman ‘905 teaches an analogous fastening system for a support device wherein a. said first connection mechanism includes a series of protrusions and channels: b. said second connection mechanism includes a series of protrusions and channels: and c. said protrusions from said first connection mechanism are capable of being inserted into said channels from second connection mechanism and said channels from said first connection mechanism are capable of receiving said protrusions from said second connection mechanism in order to form an interlocking connection between two of said leg support devices (Fig 8, col 3 ln 55-60).
	  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener of Lawler et al/Frydman ‘282/Swedberg et al to have the fasteners as taught by Frydman as is taught to be a known alternative with reasonable expectation of success (Frydman ‘905 col 7 ln 20-40, the tongue groove connection detailed to be interchangeable with a hook/loop fastener).
With respect to claim 10, Lawler et al/Frydman ‘282/Swedberg et al/Frydman ‘905 discloses A therapeutic leg support device as recited in claim 9, wherein said first connection mechanism and said second connection mechanism create a temporary connection between two leg support devices (Frydman ‘905 col 7 ln 20-40).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed device to modify the fastener of Lawler et al/Frydman ‘282/Swedberg et al to have the fasteners as taught by Frydman as is taught to be a known alternative with reasonable expectation of success (Frydman ‘905 col 7 ln 20-40, the tongue groove connection detailed to be interchangeable with a hook/loop fastener).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/            Examiner, Art Unit 3786                                                                                                                                                                                            
/KERI J NELSON/             Primary Examiner, Art Unit 3786